Ingraham, J.
(dissenting):
We think that the complaint is so indefinite as to the statement •of the negligence of the defendant that it is entitled to be apprised of the particular defect, or of the particular portion of the machinery which it is claimed was defective, and which caused the valve box, or the neck thereof, to explode. The plaintiff alleges that the defendant provided and used unsafe, defective and insecure piping and other machinery. This allegation is entirely indefinite as to the machinery that was unsafe, defective and insecure. If it is intended to allege that the valve box, or the neck thereof, was defective, that would present an issue as to whether or not the defendant was negligent in continuing to use such valve box ; but the allegation is much more comprehensive and would apply to any of the machinery upon the ship as being insecure and unsafe, and as having caused or contributed to the explosion of the valve box. If the plaintiff makes such a claim he should specify it and give the _ defendant an opportunity upon the trial to meet the charge as to any specific part of the machinery which was alleged to be unsafe, defective and insecure. I think that, to that extent, the motion should have been granted and the plaintiff required to furnish a bill of particulars specifying the particular part of machinery alleged to be unsafe, defective and insecure. The fact that the defendant asked for a bill of particulars prior to the service of the answer, which was then refused by the-plaintiff’s attorney, would not justify the court in denying this motion. The allegation as to the defective machinery was upon information and belief, and the defendant could deny that allegation without requiring a specification of the particular portion of the machinery required. It does not appear that the defendant would have been entitled to a bill of particulars before answer; but, for the purpose of giving to the defendant notice of the particular defect alleged, so as to be able properly to prepare for trial, a specification of the particulars of the machinery alleged to be unsafe is necessary.
I dissent, therefore, from an affirmance of this order.
Van Brunt, P. J., concurred.
Order affirmed, with costs.